Title: 9th.
From: Adams, John Quincy
To: 


       Very little fatigue, by the last night’s party: but much fatigued by the weather. For there came on this morning a second snowstorm which has raged all day with as much violence, as that which came in the beginning of the week. All the former paths, are filled up, and in some places the snow is more than 6 feet deep, and what is worse than all; I am entirely destitute of wood, and am obliged, to go about, and live upon my neighbours. The storm is so violent, that it was with the greatest difficulty, we could get to Williams’s, where we drank tea this evening.
      